DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

 Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 14 August 2014. It is noted, however, that applicant has not filed a certified copy of the MI2014A001497 application as required by 37 CFR 1.55.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter

Claims 13 and 18-23 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 13 and 18-23 were previously rejected under 35 U.S.C. 112(a) because the specification did not reasonably provide enablement for the full scope of the carbon allotrope or its derivative recited in the amendment dated 8 September 2020.  
Independent Claim 13 has been amended to recite a carbon allotrope selected from the group consisting of carbon black, fullerene, single-wall or multiwall carbon nanotubes, graphene, graphite with a number of graphene layers of 2 to 10,000, graphite oxide, and graphene oxide.  Support for these limitations may be found in pages 15-16 of the specification.  The specification now reasonably provides enablement for the full scope of independent Claim 13 and dependent Claims 18-23.  Therefore, the previous rejection of Claims 13 and 18-23 under 35 U.S.C. 112(a) has been withdrawn.
Claims 13 and 18-23 were not rejected under either 35 U.S.C. 102 or 103 in the previous Office action.  The following references are representative of the closest prior art with respect to Claims 13 and 18-23.
Functionalized polypyrroles are known in the art.  Maeda et al. (Macromolecules, 1995, Vol. 28, No. 8, p. 2905-2911) teaches polypyrroles formed from a mixture of pyrrole and carboxylic acid-functionalized pyrrole (p. 2906, Fig. 1).  Maeda’s carboxyl-functional polypyrrole was used to obtain stable colloidal dispersions of silica microparticles (Abstract).  
Azioune et al. (Langmuir, 2004, vol. 2, p. 3350-3356) teaches similar polymers formed from N-hydroxysuccinimidyl (NHS)-functional pyrrole (p. 3352, Fig. 1).  Azioune’s polypyrrole is used to provide functionalized silica particles which may be conjugated to proteins (Abstract).  
Functionalized polypyrroles used in combination with carbon allotropes are also known in the art.  Lalaoui et al. (Chemical Communications, 2013, Vol. 13, p. 9281-9283) teaches polypyrrole functionalized with both pyrene and NHS groups used in combination with carbon nanotube electrodes (Abstract; see also p. 9282, Fig. 1).  
Neither Madea, Azioune, nor Lalaoui teach the pendant functional group required in the claimed polymers, nor would there be any motivation for one of ordinary skill in the art to modify any of these references to incorporate such functionality.
The claims are generally drawn to polymers including polyurethanes, polycarbonates, polyesters, polyethers, and polypyrroles derived from a monomer having the following general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R1-R4 and R13-R14 are as defined in Claim 13.  When R13-R14 are H, the monomer is a diol and the resulting polymer may be a condensation polymer such as a polyurethane, polycarbonate, polyester, or polyether.  Alternatively, when R13-R14 are H or one of the substituents listed in Claim 13 and one of R1-R4 is another pyrrole-based unit having a similar structure, the polymer may be a polypyrrole.
Compounds having this structure are known in the art.  Broadbent et al. (Journal of Heterocyclic Chemistry, 1976, vol. 13, issue 337) teaches the synthesis of similar compounds from 2-amino-1,3-propanediol (also known as serinol) and various diones (p. 337, Fig. 1):

    PNG
    media_image2.png
    488
    479
    media_image2.png
    Greyscale

Compound III in the figure above corresponds to monomers which may be used to form the claimed polymers where R13-R14 are H.  However, Broadbent’s goal was to form the tricyclic product obtained via pathway b rather than the pyrrole compound obtained in pathway a.  
Broadbent does not teach or suggest the use of the dihydroxy pyrrole compounds in subsequent polymerization reactions or in any other application.  Therefore, one of ordinary skill in the art would find no motivation to employ compounds within Broadbent’s structure III to synthesize polymers, much less to use such polymers to form adducts with a carbon allotrope as required by the instant claims.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 13 and 18-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762